Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the appellant of violation of section 2040 of the Penal Law (willful violation of the terms of a rental agreement), and imposing sentence thereon, reversed on the law and a new trial ordered. It was error to admit evidence as to the condition *1067of the other apartments and the candy store. The other incidents concerning which evidence was adduced were not shown to be pjart of a common scheme to violate the provisions of section 2040 of the Penal Law, nor were they limited to “ previous offenses ” admissible to show intent. (People V. Molineux, 168 N. Y. 264, 297.) Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.